Citation Nr: 0510710	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  04-03 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for a low back disability.



ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel












INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1959.  This case comes to the Board of 
Veterans'Appeals (Board) on appeal from a June 2003 rating 
decision by the VA RO in White River Junction, Vermont, which 
denied the benefit sought on appeal. 


REMAND

The veteran's service medical and personal records were 
destroyed in a fire at the National Personnel Records Center.  
In September 2002, the veteran filed a claim for service 
connection for a back injury.  He stated that the injury 
occurred during active military service in Germany while on 
his Army unit's wrestling team.  He states that he reported 
to the medical officer, was given light duty and returned to 
his unit.  In a statement received in September 2002 the 
veteran stated that when he returned to regular duty he was 
involved in heavy work, to include lifting ammunition for a 
105 Howitzer.  He continued to experience pain.  Following 
his discharge he experienced no post military trauma.  In 
1974 he received treatment for his low back.  In August 2002, 
M. K., MD indicated that the veteran served in an artillery 
battery and was required to do strenuous work.  His back 
problems started at that particular time.  The physician 
opined that the veteran's back problem could be service 
related.

A review of the veteran's DD214 shows that the veteran served 
in a Howitzer Battalion.  As such, the Board finds that a 
current VA examination is warranted. 

Accordingly, the case is REMANDED for the following:

1.  The RO should schedule the veteran 
for an examination by an orthopedist to 
determine the nature, severity, and 
etiology of any disorder of the low back. 
The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  All indicated 
tests deemed necessary should be 
conducted.  The physician should review 
the claims file and note that review in 
the report.  The physician is asked to 
elicit from the veteran a complete on 
service and post service clinical 
history.  

Following the examination the examiner is 
requested to render an opinion as to 
whether it is as likely as not that any 
disability(ies) diagnosed involving the 
lumbosacral spine is related to service.  
A complete rational for any opinion 
expressed should be provided.

2.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought is not granted, the RO 
should issue the veteran a supplemental 
statement of the case and an opportunity 
to respond before the claims folders are 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




